Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 1 of 51




       COMPOSITE EXHIBIT A
    Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 2 of 51
Filing # 129666474 E-Filed 06/28/2021 06:08:51 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Giselle Marin
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Enhanced Recovery Company LLC
        Defendant



                 II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose. .

         ❑   $8,000 or less
         ®   $8,001 - $30,000
         ❑   $30,001- $50,000
         ❑   $50,001- $75,000
         ❑   $75,001 - $100,000
         ❑   over $100,000.00

                 III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
         definitive category.) If the most descriptive label is a subcategory (is indented under a broader
         category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 3 of 51




    CIItCUIT CIVIL

    ❑ Condominium
    ❑ Contracts and indebtedness
    ❑ Eminent domain
    ❑ Auto negligence
    ❑ Negligence—other
           ❑ Business governance
           ❑ Business torts
           ❑ Environmental/Toxic tort
           ❑ Third party indemnification
           ❑ Construction defect
           ❑ Mass tort
           ❑ Negligent security
           ❑ Nursing home negligence
           ❑ Premises liability—commercial
           ❑ Premises liability—residential
    ❑ Products liability
    ❑ Real Property/Mortgage foreclosure
          ❑ Commercial foreclosure
          ❑ Homestead residential foreclosure
          ❑ Non-homestead residential foreclosure
          ❑ Other real property actions

    ❑ Professional malpractice
           ❑ Malpractice—business
           ❑ Malpractice—medical
           ❑ Malpractice—other professional
    ❑ Other
           ❑ Antitrust/Trade regulation
           ❑ Business transactions
           ❑ Constitutional challenge—statute or ordinance
           ❑ Constitutional challenge—proposed amendment
           ❑ Corporate trusts
           ❑ Discrimination—employment or other
           ❑ Insurance claims
           ❑ Intellectiial property
           ❑ Libel/Slander
           ❑ Shareholder derivative action
           ❑ Securities litigation
           ❑ Trade secrets
           ❑ Trust litigation

     COUNTY CIVIL

     ❑ Small Claims up to $8,000
     ❑x Civil
     ❑ Real property/Mortgage foreclosure
                                                    -2-
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 4 of 51




    ❑ Replevins
    ❑ Evictions
          ❑ Residential Evictions
          ❑ Non-residential Evictions
    ❑ Other civil (non-monetary)

                                         COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Administrative Order. Yes ❑ No ®

            IV.   REMEDIES SOUGHT (check all that apply):
            • Monetary;
            ® Nonmonetary declaratory or injunctive relief;
            ❑ Punitive

            V.     NUMBER OF CAUSES OF ACTION: []
            (Specify)

              2

            VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                    ❑ yes
                    ® no

            VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    ® no
                    ❑ yes If "yes," list all related cases by name, case number, and court.

            VIH. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ® yes
                 ❑ no

     I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
     my knowledge and belief, and that I have read and will comply with the requirements of
     Florida Rule of Judicial Administration 2.425.

     Signature: s/ Thomas John Patti III                    Fla. Bar # 118377
                    Attorney or party                                     (Bar # if attorney)

    Thomas John Patti III                           06/28/2021
     (type or print name)                           Date




                                                    -3-
    Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 5 of 51
Filing # 129666474 E-Filed 06/28/2021 06:08:51 PM


   .              IN THE COUNTY COURT OF THE ELEVENTH dUDICIAL CIRCUIT-
                            IN AND FOR MIAMI COUNTY, FLORIDA

        GISELLE MARIN,

                Plaintiff,
                                                                                        Case No.
        V.
                                                                                        JURY TRIAL DEMANDED
        ENHANCED RECOVERY. COMPANY, LLC,

                                                                                        INJUNCTIVE RELIEF SOUGHT
                Defendant.
                                                                         /

                                                               COMPLAINT

                Plaintiff Giselle Marin ("Plaintiff') sues Defendant Enhanced Recovery Company, LLC

        ("Defendant") for violations the Florida Consumer Collection Practices Act ,("FCCPA") and the

         Fair Debt Collection Practices Act ("FDCPA")

                                                   JURISDICTION AND VENUE

                1.          This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the "Parties"), because the. cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.          This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Miami County, Florida.

                 3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, inteiest, and attorneys' fees, and is otherwise within this Court's jurisdiction.

                 4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Miami County Florida.


                                                                                                                          PAGE 1 1 of 7
                                              LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                      110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                                www.jibraelLaw.com
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 6 of 51




                                                            PARTIES

           5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami

    County, Florida.

           6.         Defendant is a Delaware Limited Liability Company, with its principal place of

    business located in Jacksonville FL 32256.

                                             DEMAND FOR JURY TRIAL

           7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALI.EGE4TIONS

           8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

           9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, Synchrony Bank, and Plaintiff

    involving an unsecured line of credit for the personal use of Plaintiff. (the "Subject Service").

            10.       The Subject Service was primarily for personal, family, or household purposes.

            11.       Defendant is a business entity engaged in the business of soliciting consulner debts

    for collection.

            12.       Defendant is a business entity engaged in the business of collecting consunier debts.

            13.       Defendant regularly collects or attempts to collect, cfirectly or indirectly, debts

    owecl or due or assel•ted to be o4ved or due another.

            14.       Defendant is registered with the Florida Office of Financial Regulation as a

    "Consumer Collection Agency."

            15.       Defendanf s"Consumer Cotlection Agen.cy" license number is CCn0900170.




                                                                                                                    PAGE12of7
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                          wtirw.<Jih.r;xe t►,ativ.rom
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 7 of 51




           16.        Defendant maintains all the records specified in Rule 69V-180.080, Florida

    Administrative Code.

           17.        The records specified by Rule 69V-180.080, Florida Administrative Code, of which

    Defendant does maintain, are current to within one week. of the current date.

           18.        Defendant is a'`debt collector" within the meaning of 15 U.S.C. § 1692a(6).

           19.        Defendant is a"person" within the meaning of Fla. Stat. § 559.72.

           20.        On a date better known by Defendant. Defendant transmittecl Plaintiff s personal

    information to a third-party (the "Third-Party''}.

           21.        The personal intormation Defenclant transmitted to the Third-Party included, but

    was not limited to: [1] Plaintiff s name; [2] Plaintiff s address; [3[ the existence of the Consumer

    Debt; [4] the amount of the conswner debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

    was the alleged debtor of the Consumer Debt; [7] iriformation regarding the Subject Service; and

    [8] that Plaintiff did not pay the Consumer Debt andlor defaulted on the Constimer Debt

    (collectively, the ``Transmitted Irlformation")

           22.         The Third-Partv, of whom Defendant transrnitted Plaintift s personal information

    to, complied Plaintiff s personal i_nformation and preparecl a letter that was to be sent to Plaintiff

    in an attempt to collect the Consumer Debt.

            23.        The Transmitted Information affected Plaintiff s reputation. For example, the

    transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

    Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff s reputation

    regarding trustworthiness.

            24.        Defendanf s transmission of Plaintiff, s personal information to the Third-Party was

     a communication in co'nnection witli the collect of the Consumer Debt.

                                                                                                                     PAGE13of7
                                         LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                           wc✓w.di hra.e.I1..a W . c0lri
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 8 of 51




            25.      In addition to transmitting Plaintiff s personal information to the Third-Party,

    Defendarlt also transmitted Plaintiff s personal inforrrlation to other- third-party entities in

    connection witli the collection of the Consumer Debt. Defendant transmitted such information to

    these other third-party entities by, iiiclerding btit not limited to: [1.] utilizing ``slcip trace" services;

    [2] utilizing bankruptcy. SCRA, probate, and other `'scrubbing'' services; and [31 utiliziiig

    independent tliird-party contractors to attempt to collect the Consumer debt from Plaintiff.

            26.      On a date better known by Defendant, Defendant sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated November 4, 2020, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

            27.      Attached as Exhibit "A" is a copy of Collection Letter.

            28.      Defendant's transmission of Plaintiff s personal information to the Third-Party is

    an explicit violation of § 1692c(b) of the FDCPA: See Hunstein v. Preferred Collection & Mgmt.

    Servs., No: 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

    of the Hunstein opinion is attached as Exhibit "B")

            29.      The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

    which are indicative of Defendant' s use of the Third-Party to prepare, print, package, compile,

    and/or otherwise send the Collection Letter.

            30.      For Defendant to maintain a valid consumer collection agency license with the

    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

    from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

    collector methods to be in-compliance with both the FDCPA and FCCPA.

            31.      Defendant knew that the Transmitted Information constituted an unlawful

    transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                   PAGE 1 4 of 7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         www.J ih:raelLasv.cmu
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 9 of 51




           32.      The Third-Party did not have any legitimate need for the Transmitted Information,

    as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

    information in violation of § 1692c(b) of the FDCPA.

                                                           COUNT 1
                                      VIOLATION OF 15 U.S.C. 4 1692c(b)

           33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

           34.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

    connection with the collection of any debt, with any person other than the consumer, his attorney,

    a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

    creditor, or tlze attorney of the debt collector:" 15 U.S.C. 1692c(b) (emphasis added).

           35.      As set forth above, Defendant' s transmission of Plaintiff s personal information to

    the Third-Parry violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

    LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

    under Article III and (2) that the debt collector's transmittal of the consumer's personal information

    to its dunning vendor constituted a communication ` in connection with the collection of any debt'

    within the meaning of § 1692c(b):') Accordingly, Defendant violated § 1692c(b) of the FDCPA

    when it transmitted Plaintiff s personal information to the Third-Party.

           36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter .a judgment

    against Defendant, awarding Plaintiff the following relief:

                    (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                    (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                            COUNT 2
                                   VIOLATION OF FLA. STAT. 4 559.72(5)

           37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.
                                                                                                                  PAGE I 5 of 7
                                      LAw OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        Srrti~_w_.JihxacaI,<:iy~_com
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 10 of 51




            38.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

     shall: "[d]isclose to a person other than the debtor or her or his family information affecting the

     debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that.

     the other person does not have a legitimate business need for the information or that the

     information isfalse." Fla Stat. § 559.72(5) (emphasis added).

            39.      As set forth above, Defendant unlawfully transmitted Plaintiffl s personal

     information, by and through the Transmitted Information, to the Third-Party, whereby said

     transmitted information affective Plaintiff s reputation because the Third-Party did not have any

     legitimate need for unlawfully transmitted personal information of Plaintiff.

            40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                     (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                     (b)       An injunction prohibiting Defendant from engaging in further collection
                               activities directed at Plaintiff that are in violation of the FCCPA;

                     (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                     (d)       Any other relief that this Court deems appropriate under the circumstances.

                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                   PAGE 16 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         %vww.Jih:c,ze lL:zw.coin
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 11 of 51




          DATED: June 27, 2021
                                                                 Respectfully Submitted,

                                                                  /s/ Jibrael S. Hindi
                                                                 JIBRAEL S. HII+IDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail: jibrael@jibraellaw.com
                                                                 TH®1VIAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail: tom@jibraellaw.com
                                                                 THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:       954-907-1136
                                                                 Fax:         855-529-9540




                                                                                                                  PAGE 1 7 of 7
                                     LAw OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                     ce cvw.:1 ihraeiLaw,co ita
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 12 of 51




                         EXHIBIT "A"
 Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 13 of 51




                                                                          November 04, 2020
                                                                          Creditor:         Synchrony Bank/Banana Republic
                                                                                            Visa®
                                                                          Account Number: XXXXXXXXXXXX8368
                                                                          Amount of Debt:   $1,683.67
                                                                          Reference Number: 229444191

                                                          Collection Notice
 GISELLE MARIN

Our records indicate that your balance with
                                            Synchrony Bank remains unpaid; therefore, your
ERC® for collection efforts.                                                               account has been placed with

Upon receipt and clearance of $1,683.67, your
                                              account will   be satisfied.
When you provide a check as payment, you autho
                                                   rize us either to use information from your check
electronic funds transfer from your account or                                                         to make a one-time
                                               to process the payment as a check transaction
from your check to make an electronic funds                                                     . When we use information
                                             transfer, funds may be withdrawn from your accou
we receive your payment, and you will not                                                          nt as soon as the same day
                                          receive your check back from your financial
                                                                                         institution.
Unless you dispute the validity of the debt,
                                             or any portion thereof, within thirty (30) days after
will be assumed to be valid by us.                                                                 receipt of the notice, the debt

If you notify our office below in writing within
                                                 the thirty-day period that the debt, or any portio
obtairi verification of the debt or a copy of any                                                   n thereof is disputed, we will
                                                   judgment that may be of record against you.
copy of the judgment to you.                                                                       We will mail the verification or

Upon your written request to this office within
                                                  the thirty-day period, we will provide you with
original creditor, if different from the current                                                   the
                                                 creditor listed in the above sectibn of this notice name and address of the
                                                                                                    .
         Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 14 of 51




                              For self-service options, please visit our website at :vww
                                                                                         ~,:   ,,r, ,,,I„~f 1:;",%.
                 ~       }4   Telephone: (800) 296-4193 Toil Free. AII calls are record
                                                                                        ed and may be monitored for training purposes.
                              Send correspondence to: ERC®, P.O. Box 57610, Jacics
                                                                                    onville, FL 32241
                   i          Office Hours (Eastern Time): Mon-Thurs: 8:00 am-11
                                                                                 '00 pm, Fri: 8:00 am-10:00 pm, Sat: 8:00 am-8:00
                                                                                                                                  pm
                              Pay with cash at participating locations free of charge. See
                                                                                           reverse for details.
              This communication is from a debt collector.
                                                             This is an attempt to collect a debt and any
I                                                                                                         information obtained will be
                used for that purpose. Nothing in this letter overri
                                                                     des, withdraws, or overshadows your right
                                                                                                                to dispute the debt.
    it                  NOTICE - SEE REVERSE SIDE FOR IMPORTANT                                                                          ,~~•;
                                                                NOTICES AiVD CONSUMER RIGHTS
              Please do not send correspondence to this addre
                                                              ss.
              P.O. BOX 1259, Dept 98696
              Oaks, PA 19456



                                                                                     Reference Number                 Amount of Debt
              November 04, 2020                                                         229444191                       $1,683.67




                                                                                       ERC®
                                                                     147164 - 5739
g         ~            GISELLE MARIN                                                   P.O. BOX 23870
N                      9250 W BAY HARBOR DR                                            Jacksonville, FL 32241-3870
                       APT 6A
                       BAY HARf30R ISLANDS FL 33154=2715
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 15 of 51




                         EXHIBIT `B"
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 16 of 51

             USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 1 of 23



                                                                            [PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT


                                       No. 19-14434


                        D.C. Docket No. 8:19-cv-00983-TPB-TGW



     RICHARD HUNSTEIN,

                                                                   Plaintiff - Appellant,

                                          versus

     PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                  Defendant - Appellee.



                        Appeal from the United States District Court
                            for the Middle District of Florida


                                      (Apri121, 2021)

     Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

     NEWSOM, Circuit Judge:

           This appeal presents an interesting question of first impression under the

     Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 17 of 51

              USCA11 Case: 19-14434 . Date Filed: 04/21/2021        Page: 2 of 23



    federal statutes these days, requires us first to consider whether our plaintiff has

    Article III standing.

           The short story: A debt collector electronically. transmitted data. concerning

    a consumer's debt—including his name, his outstanding balance, the fact that his

    debt resulted from his son's medical treatment, and his son's nameto a third-

    party vendor. The third-party vendor then used the data to create, print, and mail a

    "dunning" letter to the consumer. The consumer filed suit alleging that, in sending

     his personal information to the vendor, the debt collector had violated 15 U.S.C. §

     1692c(b), which, with certain exceptions, prohibits debt collectors from

     communicating consumers' personal information to third parties "in connection

     with the collection of any debt." The district court rejected the consumer's reading

     of § 1692c(b) and dismissed his suit. -On appeal, we must consider, as a threshold

     matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III, and, on the merits, whether the debt collector's communication

     with its dunning vendor was "in connection with the collection of any debt."

           We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

     fact under Article III and (2) that the debt collector's transmittal of the consumer's

     personal information to its dunning vendor constituted a communication "in

     connection with the collection of any debt" within the meaning of § 1692c(b).




                                                2
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 18 of 51

              USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 3 of 23


    Accordingly, we reverse the judgment of the district court and remand for further

     proceedings.

                                              I

           Congress enacted the FDCPA "to eliminate abusive debt collection practices

     by debt collectors" and "to protect consumers against debt collection abuses." 15

     U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "Communication

     with third parties," provides that

           Except as provided in section 1692b of this title, without the prior
           consent of the consumer given directly to the debt collector, or the
           express permission of a court of competent jurisdiction, or as
           reasonably necessary to effectuate a postjudgment judicial remedy, a
           debt collector may not communicate, in connection with the collection
           of any debt, with any person other than the consumer, his attorney, a
           consumer reporting agency if otherwise permitted..by law, the creditor,
           the attorney of the creditor, or the attorney of the debt collector.

     15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—

     governs the manner in which a debt collector may communicate "with any person

     other than the consumer for the purpose of acquiring location information:" 15

     U.S:C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

     communicating with anyone other than the consumer "in connection with the

     collection of any debt," subject to several carefully crafted exceptions—some

     enumerated in § 1692c(b), and others in § 1692b.

           Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital

     arising out of his son's medical treatment. The hospital assigned the debt to
                                              3
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 19 of 51

                USCA11 Case: 19-14434           Date Filed: 04/21/2021       Page: 4 of 23



    Preferred Collections & Management Services, Inc. for collection. Preferred in

    turn hired Compumail, a California-based commercial mail vendor, to handle the

     collection. Preferred electronically tra.nsmitted to Compumail certain information

     about Hunstein, including, among other things: (1) his status as a debtor, (2) the

     exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

     concerned his son's medical treatment, and (5) his son's name. Compumail used

     that information to generate and send a dunning letter to Hunstein.

            Hunstein filed, a complaint, alleging violations of both the FDCPA, see 15

     U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

    see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's

     action for failure to state a claim, concluding that he hadn't sufficiently alleged that

     Preferred's transmittal to Compumail violated § 1692c(b) because it didn't qualify

     as a communication "in connection with the collection of a[ny] debt."1




     1 The district court held for the same reason that Hunstein had not stated a claim for a violation
     of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
     state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
     § 1692c(b).

                                                      4
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 20 of 51

               USCA11 Case: 19-14434           Date Filed: 04/21/2021       Page: 5 of 23



           Hunstein appealed, and we requested supplemental briefing on the question

    whether he had Article III standing to sue, which we now consider along with the

    merits.z

                                                    II

           First things first. Because standing implicates our subject matter

    jurisdiction, we must address it at the outset; before turning to the merits. Steel Co.

    v. Citizens for a Better Env't, 523 U.S. 83, 101-02 (1998). Article III of the

    Constitution grants federal courts "judicial Power" to resolve "Cases" and

    "Controversies." U.S. Const. art. III, §§ 1-2. This case-or-controversy

     requirement, which has been construed to embody the doctrine of standing,

    "confines the federal courts to a.properly judicial role." Spokeo, Inc. v. Robins,

     136 S. Ct. 1540, 1547 (2016). The "irreducible constitutional minimum" of Article

     III standing entails three elements: injury in fact, causation, and redressability.

     Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).

            Hunstein's appeal involves the first element, injury in fact, which consists of

     "an invasion of a legally protected interest" that is both "concrete and


     Z Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
     novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (l lth Cii. 2019). "We
     review the decision to dismiss Plaintiffls complaint pursuant to Rule 12(b)(6) de novo, applying
     the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
     F.3d 1264, 1268 (l lth Cir. 2019). Accepting the complaint's allegations as true and construing
     the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
     stated a`plausible claim for relief under the FDCPA." Id. (quoting Ashcroft v. Iqbal, 556 U.S.
     662, 679 (2009)).

                                                     ~~
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 21 of 51

              USCA11 Case: 19-14434         Date Filed: 04/21/2021    Page: 6 of 23



     particularized" and "actual or imminent, not conjectural or hypothetical." Id at

     560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc:, 964

     F.3d 990 (1 lth Cir. 2020), a case involving the FDCPA, we reiterated that "[e]ach

     subsidiary element of injury—a legally protected interest, concreteness,

     particularization, and imminence—must be satisfied." Id. at 996-97. The standing

     question here implicates the concreteness sub-element.

           A plaintiff can meet the concreteness requirement in any of three ways.

     First, he can allege a tangible harm=a category that is "the most obvious and

     easiest to understand" and that includes, among other things, physical injury,

     financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

     979 F.3d 917, 926 (l lth Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,

     Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a"risk of

     real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

     or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

     an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

     consider each possibility in turn.

                                                 I1

           Hunstein doesn't allege a tangible harm. The complaint contains no

     allegations of physical injury, financial loss, or emotional distress. Instead, the

     complaint (1) conclusorily asserts that "[i]f a debt collector `conveys information


                                                 6
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 22 of 51

              USCA11, Case: 19-14434        Date Filed: 04121/2021     Page: 7 of 23



    regarding the debt to a third party—informs the third parry that the debt exists or

    provides information about the details of the debt—then the debtor may.well be

    harmed by the spread of this information,"' and (2) vaguely references the "known,

    negative effect that disclosing sensitive medical information to an unauthorized

    third-party has on consumers[.]" In his supplemental brief, Hunstein asks us to

    construe these assertions as allegations of emotional harm, arguing that he was

    "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly

    held that an issue not raised in the district court and raised for the first time in an

    appeal will not be considered by this court." Access Now, Inc. v. ,Sw. Airlines Co.,

    385 F.3d 1324, 1331 (l lth Cir. 2004) (quotation marks omitted). Hunstein thus

     cannot establish standing on the basis of a tangible harm.

                                                 B

           Nor can Hunstein demonstrate standing by the second route—showing a

    "risk of real harm." "[W]hile very nearly any level of direct injury is suff cient to

     show a concrete harm, the risk-of-harm analysis entails a more demanding

     standard—courts are charged with considering the magnitude of the risk."

     Muransky; 979 F.3d at 927. "Factual allegations that establish a risk that is

     substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 93.3.

     Put slightly differently, to constitute injury in fact, the "threatened injury must be

     certainly impending." Clapper v. Amnesty Int'l U,SA, 568 U.S. 398, 409 (2013).

                                                  7
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 23 of 51

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 8 of 23



     Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of

     the sort of information at issue here. That vague allegation falls short of a risk that

     is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,

     or is "certainly impending," Clapper, 568 U.S. at 409.

                                               G

           We thus consider whether Hunstein can show standing in the third manner—

     through a statutory violation. "[T]he violation of a procedural right granted by

     statute can be sufficient in some circumstances to constitute injury in fact," such

     that "a plaintiff ..: need not allege any additional harm beyond the one Congress

     has identif ed." Spokeo,,136 S. Ct. at 1549. Spokeo instructs that in determining

     whether a statutory violation confers Article III standing, we should consider

    "history and the judgment of Congress." Id.

                                                1

           Starting with history, we can discern a concrete injury where "intangible

     harm has a close relationship to a harm that has traditionally been regarded as

     providing a basis for a lawsuit in English or American courts.", Id. Put differently,

     we look to "whether the statutory violation at issue led to a type of harm that has

     historically been recognized as actionable." Muransky, 979 F.3d at 926..

     Muransky explains that the "fit between a new statute and a pedigreed common-




                                                8
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 24 of 51

              USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 9 of 23



    law cause of action need not be perfect, but we are called to consider at a minimum

    whether the harms match up between the two." Id.

           For more than a century, invasions of personal privacy have been regarded

    as a valid basis for tort suits in American courts. See, e.g., Pavesich.v. New

    England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153,1VIo.

    App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan: 883, 172 P. 532 (1918).

    By 1977, the Restatement (Second) noted that "the existence of a right of privacy

     is now recognized in the great majority of the American jurisdictions that have

     considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law

    Inst. 1977).

           More particularly, the term "invasion of privacy" comprises an identifiable

     family of common-law torts—including, most r.elevantly here, "public disclosure .

     of private facts." . Invasion of Privacy, Black's Law Dictionary 952 (l Oth ed.

    2014). It is hornbook law that "[o]ne who gives publicity to a matter concerning

    the private life of another is subject to liability to the other for invasion of his

    privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

     reasonable person, and (b) is not-of legitimate concern to the public." Restatement

    (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and

     Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

     has recognized "the individual interest in avoiding disclosure of personal matters"


                                                9
    Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 25 of 51

                 USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 10 of 23



         and has recognized that "both the common law and the literal understandings of

         privacy encompass the individual's control of information concerning his or her

         person." United States Dep't of Justice v. Reporters Comm. for Freedom of the

         Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

               Having established the historical pedigree of invasion-of-privacy torts—in

         particular, the sub-species applicable to the public disclosure of private facts—we

         next consider whether Preferred's alleged statutory violation is sufficiently

         analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

         of individual privacy" as one of the harms against which the statute is directed. 15

         U.S.C. § 1692(a): And to that end, the statutory provision under which Hunstein

         has sued here expressly prohibits a debt collector from "communicat[ing]" with

         any but a few persons or entities "in connection with the collection of any debt."

-        Id. § 1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-

         of-privacy tort, we have no difficulty concluding that it bears "a close relationship

         to a harm that has traditionally been regarded as providing a.basis for a lawsuit in

         English or Anierican courts." Spokeo, 136 S. Ct. at 1549.

               Perry v. Cable News Network, Inc., 854 F.3d 1336 (l lth Cir. 2017), strongly

         supports that conclusion. Perry concerned a plaintiffs allegations that CNN

         divulged his news-viewing history to a third-party in violation of the Video

         Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                                   10
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 26 of 51

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 11 of 23



     to privacy in general and, more particularly, the privacy interest implicated by the

     VPPAthe interest in preventing the disclosure of personal informationthe

     Court in Perry concluded that the statutory violation of the VPPA constituted a

     cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).

     Hunstein's allegations closely resemble those in Perry. The VPPA prohibits "[a]

     video tape service provider [from] knowingly disclos[ing], to any person,

     personally identifiable information concerning any consumer of such provider."

     18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt

     collector from "communicat[ing], in connection with the collection of any debt,

     with any person other than the consumer[.]" §1692c(b). The two statutes thus

     share a common structure—A may not share information about B with C. Because

     we find Perry's reasoning persuasive and analogous, we adopt it here.

           Our decision in Trichell does not require a contrary conclusion. That case

     addressed a claim under a different FDCPA provision, § 1692e, which states that a

     "debt collector may not use any false, deceptive, or misleading representation or

     means in connection with the collection of any debt." 15 U.S.C. § 1692e. The

     plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

     and in assessing their claims' pedigree, we determined that the "closest historical

     comparison is to causes of action for fraudulent or negligent misrepresentation."

     964 F.3d at 998. Canvassing the common-law history of those torts, we held that

                                               11
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 27 of 51

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 12 of 23



     the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997-

     98. That conclusion is entirely consistent with our holding here that Hunstein has

     standing to sue under a different FDCPA provision. Hunstein's claim, unlike the

     Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a

     common-law tort.

                                               2

           Although it presents a closer question, we conclude that "the judgment of

     Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in

     only one way—through the text of duly enacted statutes. Even assuming that

     § 1692c(b) does not clearly enough express Congress's judgment that injuries of

     the sort that Hunstein alleges are actionable, here Congress went further to

     "explain itself." Huff, 923 F.3d at 466. In particular, as already noted, in a section

     of the FDCPA titled "Congressional findings and declaration of purpose,"

     Congress identified the "invasion[] of individual privacy" as one of the harms

     against which the statute is directed. 1.5 U.S.C. § 1692(a). That, we think, is

     sufficient.

           It's true that we pointed in Trichell to the FDCPA's language that a person

     may recover "any actual damage sustained by such person as a result ofl' an

     FDCPA violation and "such additional damages as the court may allow," 15

     U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a


                                               12
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 28 of 51

             USCA11 Case: 19-14434        Date Filed: 04/21/2021   Page: 13 of 23



     different provision—§ 1692e—do not ipso facto constitute a concrete injury.

     Trichell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically

     limiting the class of FDCPA plaintiffs to those with actual damages—particularly

     where, as here, the FDCPA's statutory findings expressly address the very harm

     alleged—an "invasion[] of individual -privacy.". 15 U.S.C. § 1692(a).



           Because (1) § 1692c(b) bears a close relationship to a harm that American

     courts have long recognized as cognizable and (2) Congress's judgment indicates

     that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

     has the requisite standing to sue.

                                              III

           Having determined that Hunstein has standing to sue under § 1692c(b), we

     now consider the merits of his case. Recall that § 1692c(b) states that, subject to

     several exceptions, "a debt collector may not communicate, in connection with the

     collection of any debt," with anyone other than the consumer. 15 U.S.C.

     § 1692c(b). The parties agree that Preferred is a"debt collector," that Hunstein is a

     "consumer," and that the alleged debt at issue here was a"consumer debt," all

     within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's

     transmittal of Hunstein's personal information to Compumail constitutes a




                                               13
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 29 of 51

              USCA11 Case: 19-14434         Date Filed: 04/21/2021      Page: 14 of 23



    "communication" within the meaning of the statute.3 Accordingly, the sole

     question before us is whether Preferred's communication with Compumail was "in

     connection with the collection of any debt," such that it violates §1692c(b).

    .Hunstein contends that the plain meaning of the phrase "in connection with the

     collection of any debt" and relevant precedents show that it was and does.

     Preferred, conversely, urges us to adopt a"factor-based analysis" that shows that, it

     says, its communication with Compumail was not "in connection with the ,

     collection of any debt."

           We begin with the plain meaning of the phrase "in connection with" and its

     cognate word, "connection." Dictionaries have adopted broad definitions of both.

     Webster's Third defines "connection" to mean "relationship or association."

     Connection, Webster's Third International Dictionary at 481 (1961), and the

     Oxford Dictionary of English defines the key phrase "in connection with" to mean

     "with reference to [or] concerning," In Connection With, Oxford Dictionary of

     English at 369 (2010). Usage authorities further explain that the phrase "in




     3 Section 1692a(2) defines communication as "the conveying of information regarding a debt
     directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).

                                                  14
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 30 of 51

             USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 15 of 23



    connection with" is "invariably a vague, loose connective." Bryan A. Garner,

    Garner's Dictionary of Legal Usage 440 (3d ed. 2011).

           Preferred's transmittal to Compumail included specific details regarding

    Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the

    entityto which the debt was owed, and the fact that the debt concerned his son's

    medical treatment, among other things. It seems to us inescapable that Preferred's

     communication to Compumail at least "concerned," was "with reference to," and

     bore a"relationship [or] association" to its collection of Hunstein's debt. We thus

     hold that Hunstein has alleged a communication "in connection with the collection

     of any debt" as that phrase is commonly understood.

           Preferred resists that conclusion on three different grounds, which we

     address in turn.

                                              A

           First, Preferred relies on our interpretation of another FDCPA provision,

     § 1692e, to argue that communications "in connection with the collection of aiiy

     debt" necessarily entail a demand for payment. In relevant part, § 1692e states that

     "[a] debt collector may not use any false, deceptive, or misleading representation

     or means in connection with the collection of any debt." 15 U.S.C. § 1692e

     (emphasis added). In the line of cases interpreting the meaning of "in connection

     with the collection of any debt" in § 1692e, we have focused on the language of the

                                              15
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 31 of 51

              USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 16 of 23



    underlying communication. In Reese v. Ellis, Painter, Ratterree & Adarns, LLP,

    for instance, in concluding that a law firm's letter to a consumer was "in

     connection with the collection of any debt" within the. meaning of § 1692e, we

     emphasized that the letter expressly stated that the firm was attempting to collect a

     debt and was acting as a debt collector, demanded full and immediate payment,

     and threatened to add attorneys' fees to the outstanding balance if the debtors

     didn't pay. 678 F.3d 1211, 1217 (l lth Cir. 2012). Similarly, in Caceres v.

     McCalla Raymer, LLC, we held that a collection letter constituted a

     "communication in connection with the collection of a[ny] debt" under § 1692e for

     similar reasons. Quoting the letter, we emphasized "that it is `for the purpose of

     collecting a debt;' it refers in two additional paragraphs to `collection efforts;' it

     states that collections efforts will continue and that additional attorneys' fees and

     costs will accrue; it states the amount of the debt and indicates that it must be paid

     in certified funds; and it gives the name of the creditor and supplies the law f rm's

     phone number in the paragraph where it talks about payments." 755 F.3d 1299,

     1301-03 (l lth Cir. 2014).

            Relying on Caceres and Reese—both of which, again, addressed § 1692e—

     the district court here adopted the following test:

            When determining whether a communication was made in connection
            with the collection of a[ny] debt, the courts look to the language of the
            communication itself to ascertain whether it contains a demand for
            payment and warns of additional fees or actions if payment is not
                                                16
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 32 of 51

             USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 17 of 23



           tendered. Consequently, when determining whether the transmission
           of information to a third party constitutes a violation of the FDCPA, it
           is important to consider whether the communication makes an express
           or implied demand for payment.

           The district court's conclusion that the phrase "in connection with the

     collection of any debt" necessarily entails a demand for payment defies the

     language and structure of § 1692c(b) for two separate but related reasons—neither

     of which applies to § 1692e. First, the demand-for-payment interpretation would

     render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

     as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt

     collector may not communicate, in connection with the collection of any debt, with

     any person other than the consum.er, his attorney, a consumer reporting agency if

     otherwise permitted by law, the creditor, the attorney of the creditor, or the

     attorney of the debt collector[.]" 15 U.S.C. § 1692c(b) (emphasis added).

     Communications with four of the six excepted parties—a consumer reporting

     agency, the creditor, the attorney of the creditor, and the attorney of the debt

     collector—would never include a demand for payment. The same is true of the

     parties covered by § 1692b and, by textual cross-reference, excluded from

     § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt

     collector might communicate "for the purpose of acquiring location information




                                               17
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 33 of 51

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 18 of 23



     about the consumer." Id. § 1692b. A debt collector would presumably never make

     a demand for payment of a parry matching that description.

           The upshot is that the phrase "in connection with the collection of any debt"

     in § 1692c(b) must mean something more than a mere demand for payment.

     Otherwise, Congress's enumerated exceptions would be redundant. Under the

     district court's demand-for-payment interpretation, Congress wouldn't have

     needed to include exceptions for communications with consumer reporting

     agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

     providing a debtor's location information; those communications would have been

     foreclosed ipso facto by the phrase "in connection with the collection of any debt."

     It is a"cardinal principle of statutory construction" that "a statute ought, upon the

     whole, to be so construed that, if it can be prevented, no clause, sentence, or word

     shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

     marks omitted); accord, e.g., Antonin Scalia & Bryan A..Garner, Reading Law:

     The Interpretation of Legal Texts 174 (2012) ("If possible, ev(ery word and every

     provision is to be given effect .... None should be ignored. None should

     needlessly be given an interpretation that causes it to duplicate another provision or

     to have no consequence."). Because it is possible—and indeed, we think, more




                                                18
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 34 of 51

              USCA11 Case: 19-14434       Date Filed: 04/21/2021.   Page: 19 of 23



     natural—to interpret § 1692c(b) in a way that does not render most of its textually

     specified exceptions redundant, we will do so.

           Second, and relatedly, the district court's interpretatiori renders yet another

     portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

     district court essentially interpreted "in connection with the collection of any debt"

     to mean "to collect any debt." Under this interpretation, the key phrase "in

     connection with" has no independent meaning or force. But as just explained, we

     have a duty to "give effect, if possible, to every clause and word of a statute[.]"

     Duncan, 533 U.S. at 174.

           The district court seems to have been led astray by its reliance on decisions

     interpreting § 1692e, whose language and operation are different from

     § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none

     of the specific exceptions that §, 1692c(b) does; accordingly, there was no risk in

     Reese or Caceres that, by reading a"demand for payment" gloss into § 1692e, we

     would render other portions of that statute redundant or meaningless. And as an

     operational matter, § 1692e—which prohibits "false, deceptive, or misleading

     representation or means in connection with the collection of any debt"—covers the

     sorts of claims that are brought by recipients of debt collectors' communications—

     i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought byrecipient of

     letter, the debtor); Reese, 678 F.3d.at 1214 (same). As its title indicates, by

                                               19
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 35 of 51

                USCA11 Case: 19-14434    Date Filed: 04/21/2021    Page: 20 of 23



    contrast, § 1692c(b), targets debt collectors' "[c]ommunication with third parties,"

    not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the

     challenged communication. Linguistxc differences aside, this practical operational

     difference undermines any argument that the meaning of the phrase "in connection

     with the collection of any debt" must necessarily be the same in § 1692c(b) as in §

     1692e.

                                               ;.

           Preferred separately urges us to adopt the holistic, multi-factoring balancing

     test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

    Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

     confronting § 1692e's "in connection with the collection of any debt" language to

     take into account the following seven considerations:

           (1) the nature of the relationship of the parties; (2) whether the
           communication expressly demanded payment or stated a balance due;
           (3) whether it was sent in response to an inquiry or request by the
           debtor; (4) whether the statements were part of a strategy to make
           payment more likely; (5) whether the communication was from a debt
           collector; (6) whether it stated that it was an attempt to collect a debt;
           and (7) whether it threatened consequences should the debtor fail to
           pay.

     Goodson, 600 F. App'x at 431. We decline Preferred's invitation for two related

     reasons.

           First, and perhaps most obviously, Goodson and the cases that have relied on

     it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                               20
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 36 of 51

             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 21 of 23



    1692e differ both (1) linguistically, in that the former includes a series of

    exceptions that an atextual reading risks rendering meaningless, while the latter

    does not, and (2) operationally, in that they ordinarily involve different parties.

    Goodson's seventh factor—whether the communication threatened consequences

    should the debtor fail to pay=illustrates this point. It makes little sense for a debt

    collector to threaten consequences should the debtor fail to pay in a

    communication that is not sent to the debtor hirriself.

           Second, we believe that in the context of § 1692c(b), the phrase "in

    connection with the collection of any debt" has a discernible ordinary meaning that

    obviates the need for resort to extratextual "factors." All too often, multifactor

    tests—especially seven-factor tests like Goodson's—obscure more than they

    illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

    collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

    activity. They are likelier to get it even from a broadly framed statutory language

    than from a judge-made gestalt.

                                               C

           Lastly, Preferred makes what we'11 call an "industry practice" argument. It

     contrasts what it says is the widespread use of mail vendors like Compumail and

     the relative dearth of FDCPA suits against them. More particularly, Preferred

     identifies cases involving mail vendors and emphasizes that none of them hold that

                                               21
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 37 of 51

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 22 of 23



     a debt collector's mail vendor violated the FDCPA. True enough, but none of the

     cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

     certainly had no obligation to sua sponte determine whether the collectors'

     communications to their vendors violated § 1692c(b). That this is (or may be) the

     first case in which a debtor has sued a debt collector for disclosing his personal

     information to a mail vendor hardly proves that such disclosures are lawful.

           One final (and related) point: It's not lost on us that our interpretation of

     § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

     We presume that, in the ordinary course of business, debt collectors share

     information about consumers not only with dunning vendors like Compumail, but

     also with other third-party entities. Our reading of § 1692c(b) may well require

     debt collectors (at least in the short term) to in-source many of the services that

     they had previously outsourced, potentially at great cost. We recognize, as well,

     that those costs may not purchase much in the.way of "real" consumer privacy, as

     we doubt that the Compumails of the world routinely read, care about, or abuse the

     information that debt collectors transmit to them. Even so, our obligation is to

     interpret the law as written, whether or not we think the resulting consequences are

     particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                               22
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 38 of 51

             USCA11 Case: 19-14434         Date Filed: 04/21/2021   Page: 23 of 23



     misread § 1692c(b)--or even that we've properly read it but that it should be

     amended—it can say so.

                                               IV

           To sum up, Hunstein has Article III standing to bring his claim under

     § 1692c(b). Further, because Preferred's transmittal of Hunstein's personal debt-

     related information to Compumail constituted a communication "in connection

     with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,

     Hunstein adequately stated a claim.

           REVERSED and REMANDED.




                                                23
   Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 39 of 51
Filing # 130042616 E-Filed 07/04/2021 11:36:22 PM


                    IN TgIE COUNTY COUI2T OF TIIE ELEVENTH JUDICIAL CIItCUIT
                             IN AND FOII MIAMI-DADE COUNTY, FLORIDA

                                               Case No: : 2021-019775-CC-05
        GISELLE MARIN,

                   Plaintiff,
                                                                              CIVIL ACTION SUMMONS
        V.

        ENHANCED RECOVERY COMPANY, LLC,
                                                                            Datel     J&~~            Time:
                   Defendant.                                                                    MCN #111
                                                                                   is a certified pr.,cess server in the
                                                                                Circuit and County Courts in and for the
                                                                                         Second Judicial Circuit
                                                          SUMMONS

         THE STATE OF FLORIDA:

         To Each Sheriff of.the State:

                  YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
         this action on Defendant:

                                              Enhanced Recovery Com an LLC
                                               c o orporation ervice Company
                                                      1201 Hays Street
                                                    Tallahassee FL 32301

                   Each defendant is required to serve written defenses to the complaint or petition on PlaintifP s
             attorney, Jibrael. S. Hindi, Esq., The Law Offices of Jibrael S. Hindi, PLLC, 110 SE 6th Street, Suite
             1744, Fort Lauderdale, Florida 33301, within 20 days after service of this summons on that defendant,
             exclusive of the day of service, and to file the original of the defenses with the clerk of this court either
             before service on Plaintiff s attorney or immediately thereafter. If a defendant fails to do so, a default
             will be entered against that defendant for the relief demanded in the complaint or petition.

             DATED on:             7/8/2021

                                                                      Harvey Ruvin, Clerk of the Court
                                                                                    v$S~ eor,Nrs~o


                                                                                         r 1 it'
                                                                      $y;    ~' s `~ t,~~i'x . 338
                                                                              As




                                                                                                           PAGE 1 1 of 2
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 40 of 51




                                               IldIPORTANT

           A lawsuit has beeri filed against you. You have 20 calendar days after this summons is
    served on you to file a written response to the attached complaint with the clerk of this court. A
    phone call will not protect you. Your written response, including the case number given above and
    the names of the parties, must be filed if you want the court to hear your side of the case. If you.
    do not file your response on time, you may lose the case, and your wages, money, and property
    may thereafter be taken without further warning from the court. There are other legal requirements.
    You may want to call an attorney right away.

             If you do not know an attorney, you may call an attorney referral service or a legal aid
     office (listed in the phone book). If you choose to file a written response yourself, at the same time
     you file your written response to the court you must also mail or take a copy of your written
     response to the "Plaintiff/Plaintiff s Attorney" named below.

                                              IMPORTANTE

             Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
     notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
     llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
     presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
     interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
     despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
     Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
     Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
     la guia telefonica.

            Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
     respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
     persona denominada abajo como "Plaintiff/Plaintiff s Attorney" (Demandante o Abogado del
     Demandante).

            Dated: July 4, 2021
                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail: jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail: tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:     954-907-1136

                                                                COUNSEL FOR PLAINTIFF


                                                                                             PAGE 12 of 2
   Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 41 of 51
Filing # 129666474 E-Filed 06/28/2021 06:08:51 PM



                     IN THE COUNTY COURT OF THE 1VIIAMI JUDICIAL CIRCUIT
                              IN AND FOR MIANII COUNTY, FLORIDA

                                                                 Case No.
        GISELLE MARIN,

                Plaintiff,
        V.

        ENHANCED RECOVERY COMPANY,
        LLC,

                Defendant.


                                         PLAINTIFF S NOTICE OF
                                SERVING INTERROGATORIES TO DEFENDANT

                Plaintiff Giselle Marin, by and through undersigned counsel, and pursuant to Florida Rules

        of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant Enhanced

        Recovery Company, LLC. Sworn answers-to these Interrogatories must be furnished on or before

        the 30th day after the service of these Interrogatories.

                                                 CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on June 27, 2021, the foregoing was electronically

         filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice

         of electronic filing to all counsel of record.

                                                                            /s/ Thomas J. Patti
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377
                                                                           E-mail:    tom@jibraellaw.com
                                                                           The Law.Offices of Jibrael S. Hindi
                                                                           110 SE 6th Street, Suite 1744
                                                                           Fort Lauderdale, Florida 33301

                                                                           CO UNSEL FOR PLAINTIFF



                                                                                                                            PAGE 1 1 of 6
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                    110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 ~ Fax (855) 529-9540
                                                             tiv c; c~..Iibr;~e 1i.a.c.r:in
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 42 of 51




             PLAINTIFF S FIItST SET OF INTERROGATORIES TO DEFENDANT

     I.     DEFINITIONS

     (1)    "Action" shall mean the above captioned inatter.

     (2)    "Any," "All," and "each" shall be construed as any, all and each.

     (3)    "And" shall mean and/or.

     (4.)   "Concern," "concerning," "refer," "referring," "relate, " "relating," "regard," or
            "regarding" shall all mean documents which explicitly or implicitly, in whole or in part,
            compare, were received in conjunction with, or were generated as a result of the subject
            matter of the request, including all documents which reflect, record, specify, memorialize,
            relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
            review, report on, comment on, impinge upon, or impact the subject matter of the request;

     (5)    "Complaint" means the operative Complaint filed in the above captioned action.

     (6)    "Collection Letter" shall refer to Exhibit "A" attached to the Complaint.

     (7)    "Communication" or "sent" includes every manner or means of disclosure, transfer, or
            exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
            of information, whether orally or by document or whether face-to-face, by telephone, mail,
            electronic mail, personal delivery, or otherwise, and/or attempt thereof.

     (8)    "Defendant," "you," and "your" shall mean Enhanced Recovery Company, LLC, any of
            its directors; officers, sales, agents, managers, supervisors, general agents, agents
            (including attorneys, accountants, consultants, investment advisors or bankers),
            employees, representatives and any other persons purporting to act on their behalf. These
            defiined terms include divisions, affiliates, subsidiaries, predecessor entities, acquired
            entities and/or related entities or any other entity acting or purporting to act on its behalf,
            including those who sought to communicate with Plaintiff during the relevant time-period
            whether by letter, e-mail, text message, or any other medium, regardless of whether
            successful or unsuccessful.

     (9)    "Debt" shall refer to the obligation or purported obligation which Defendant sought to
            collect from Plaintiff in the Collection Letter.

     (10)   "Document" means the original, and all non-identical copies (whether different from the
            original because of additional notations or otherwise), of all written, printed, typed,
            recorded, electronically or digitally stored, or graphic matter, however produced or
            reproduced, in the actual or constructive possession, custody, or control of plaintiff
            including, without limitation, all writings, drawings, graphs, charts, photographs,
            photographic records, sound reproduction tapes, data compilations (whether tangible or

                                                                                                                        PAGE 12 of 6
                                        LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                          }t,%ac~_.•lihr~tnlLxcgeotn
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 43 of 51




            intangible from which information can be obtained, discerned, or can be translated through
            detection devices into a reasonably usable tangible form), correspondence, memoranda,
            data, notes of conversations, diaries, papers, letters, e=mail communications, telegrams,
            messages of any kind, minutes of ineetings, stenographic or hand-typed and written notes,
            appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
            reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
            journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
            governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
            any other tangible things which constitute or contain matters within the scope of the Florida
            Rules of Civil Procedure.

    (11)    "FCCPA" means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

     (12)   "FDCPA" means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

     (13)   "Including" means: (a) including, but not limited to, or (b) including, without limitation.
            Any examples which follow these phrases are set forth to clarify the request, definition or
            instruction, not limited to the request, definition or instruction.

     (14)   "Identify" with respect to natural person, means to give, to the extent known, the person' s
            full name, present or last known address, and when referring to a natural person,
            additionally, the present or last known place of employment. Once a person has been
            identified in accordance with this paragraph, only the name of that person need be listed in
            response to subsequent discovery requesting the identification of that person.

     (15)   "Or" shall mean and/or.

     (16)   "Payment" shall include all available methods of funds tender, including but not limited
            to: cash; money-order, a negotiable instrument such as a check, note, or draft; an ACH
            debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

     (17)   "Person" or "Persons" shall mean natural persons, proprietorships, joint ventures,
            partnerships, corporations, trust, groups, associations, organizations, governmental
            agencies and all other entities.

     (18)   "Plaintiff' or "Plaintiff s" shall mean Giselle Marin.

     (19)   "Relevant time period," "relevant period" or "during the relevant period" refers to a finite
            length of time, the duration of which is uninterrupted, that begins three years prior to
            commencement of the above captioned action, and ends on June 27, 2021.

     (20)   The phrase "as defined by the FDCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under 15 U.S.C. § 1692a.



                                                                                                                       PAGE 13 of 6
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 44 of 51




     (21)   The phrase "as defined by the FCCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under Fla. Stat., § 559.55.
     H.     INSTRUCTIONS

             Each of the following requests is continuing, and in the event that at any later date you obtain
     or discover any additional information responsive to any request, you shall submit the information
     promptly. If an objection is made to any interrogatories herein, all infonnation covered by the
     interrogatory which is not subject to the objection should be provided.
             Information which may be responsive to more than one inten•ogatory need not be repeated,
     however such information should be identified and the interrogatory it was previously responsive to
     referenced. All headings herein are included only for organization purposes and should not be
     construed as being part of any interrogatory, or as limiting any request in any manner.
             If any information requested by these interrogatories is claimed to be privileged or any
     interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
     based and identify all persons who presently have access to or are aware of the information requested.

     III.   INTERROGATORIES

     Interrogatory No. 1.         Describe, step-by-step, the process which resulted in the Collection Letter
                                  being transmitted to Plaintiff, beginning with the date and method of
                                  transmission of Plaintiff s illformation to Defendant, .e.g., computer tapes
                                  or other media delivered (when, by whom, where and to whom); content
                                  of computer tape or media; data input (where and by whom); computer
                                  entry or other means of directing transmission letters (where and by whom
                                  entry made), letter with debtor information printed (from where and by
                                  whom); letter with debtor information mailed (from where and by whom),
                                  computer tapes or media returned (on what occasion, when, by whom and
                                  to whom).

                                  RESPONSE:


     Interrogatory No. 2.         Identify by name and contact information the entity and/or vendor used
                                  by Defendant to send, prepare, draft, compile, and/or otherwise transmit
                                  the Collection Letter to Plaintiff. An example of such an entity and/or
                                  vendor is CompuMail, Inc.

                                   RESPONSE:


     Interrogatory No. 3.          Identify each of Defendant's practices, policies, and procedures that were
                                   in existence prior to sending Plaintiff the Collection Letter, whereby said
                                   practices, policies, and procedures were reasonably adapted to prevent
                                   Defendant from violating the FCCPA and/or FDCPA . as alleged by
                                   Plaintiff.

                                                                                                                        PAGE 14 of 6
                                        LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                          ~ti acv..fibrxelT.<i«.cvm
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 45 of 51




                                RESPONSE:

    Interrogatory No.4.         Identify, by name and contact information, all third-party vendors used by
                                Defendant in the operation and normal course of Defendant organization
                                within the last two (2) years.

                                RESPONSE:


    Intei-rogatory No. 5.       Identify, by name and contact information, the individual within
                                Defendant' s ordination responsible for the use of third-party vendors.

                                RESPONSE:


    Interrogatory No. 6.        Identify the documents specified by Rule 69V-180.080, Florida
                                Administrative Code, that Defendant maintains.

                                RESPONSE:


    Interrogatory No.7.          Identify the documents specified by Rule 69V-180.080, . Florida
                                 Administrative Code, that Defendant does not maintain.

                                 RESPONSE:


     Interrogatory No. 8.        Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, maintained by Defendant regarding Plaintiff or the
                                 Debt that are current within one week of the current date.

                                 RESPONSE:


     Interrogatory No. 9.        Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, maintained by Defendant regarding Plaintiff or the.
                                 Debt that are not current within one week of the current date.

                                 RESPONSE:




                                                                                                                       PAGE 15 of 6
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                       www.Ji6raelLaw.com
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 46 of 51




                                                      VERIFICATION

            Under penalties of perjury, I, the undersigned affiant, declare that I have read the foregoing

     Answers to Interrogatories, and that the Answers are true and correct.




                                                              AFFIANT SIGNATURE


                                                              PRINTED NAME OF AFFIANT


                                                              CAPACITY / TITLE OF AFFIANT


     BEFORE ME, the undersigned authority, personally appeared                                                                      ,

     who produced as identification                                                                                         , bearing

     number                                                            expiring on                                              who

     did take an oath, who stated that he/she is the person noted above, and that, according to his/her

     best knowledge and belief, the forgoing answers are true and correct.

     Sworn to and subscribed before me, this                           day of                                        , 202



     SIGNATURE OF NOTARY


     PRINTED NAME OF NOTARY




     SEAL OF NOTARY

                                                                                                                        PAGE 16 of 6
                                        LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th SEreet, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                          wcti n-.•Jii~rxeli.acc,corn
   Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 47 of 51
Filing # 129666474 E-Filed 06/28/2021 06:08:51 PM



                  IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI COUNTY, FLORIDA

                                                                Case No.
         GISELLE MARIN,

                 Plaintiff,
         V.

         ENHANCED RECOVERY COMPANY,
         LLC,

                 Defendant.


              PLAINTIFF' S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

                 Plaintiff Giselle Marin, by and through undersigned counsel, and pursuant to Florida Rules
         of Civil Procedure 1.350, and requests Defendant Enhanced Recovery Company, LLC, to produce
         for inspection and copying within thirty (30) days from service the following documents by e-mail
         to tom~cr;jibrael(aw.com, or in the event .delivery of Defendant's responses and the requested
         documents cannot be provided via e-mail, the same may be delivered to The Law Offices of Jibrael
         S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida 33301.

         I.      DEFINITIONS

         (1)     "Action" shall mean the above captioned matter.

         (2)     "Any," "All," and "each" shall be construed as any, all and each.

         (3)     "And" shall mean and/or.

         (4)     "Concern," "concerning," "refer," "referring," "relate, " "relating," "regard," or
                 "regarding" shall all mean documents which explicitly or implicitly, in whole or in part,
                 compare, were received in conjunction with, or were generated as a result of the subject
                 matter of the request, including all documents which reflect, record, specify, memorialize,
                 relate, describe, discuss, consider, concern, constitute, embody,, evaluate, analyze, referto,
                 review, report on, comment on, impinge upon, or impact the subject matter of the request;

         (5)     "Complaint" means the operative Complaint filed in the above captioned action.

         (6)     "Collection Letter" shall refer to Exhibit "A" attached to the Complaint.

         (7)     "Communication" or "sent" includes every manner or means of disclosure, transfer, or
                 exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange

                                                                                                                           PAGE I 1 of 5
                                            LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                    110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-11361 Fax (855) 529-9540
                                                              ,w_n'Ir _Jih,r:_~i1,aw.c_;m
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 48 of 51




             of information, whether orally or by document or whether face-to-face, by telephone, mail,
             electronic mail, personal delivery, or otherwise, and/or attempt thereof.

     (8)     "Defendant," "you," and "your" shall mean Enhanced Recovery Company, LLC, any of
             its directors, officers, sales, agents, managers, supervisors, general agents, agents
             (including attorneys, accountants, consultants, investment advisors or bankers),
             employees, representatives and any other persons purporting to act on their behalf. These
             defined terms include divisions, affiliates, subsidiaries, predecessor entities, acquired
             entities and/or related entities or any other entity acting or purporting to act on its behalf,
             including those who sought to communicate with Plaintiff during the relevant time-period
             whether by letter, e-mail, text message, or any other medium, regardless of whether
             successful or unsuccessful.

     (9)     "Debt" shall refer to the obligation or purported obligation which Defendant sought to
             collect from Plaintiff in the Collection Letter.

     (10)    "Document" means the original, and all non-identical copies (whether different from the
             origirial because of additional notations or otherwise), of all written, printed, typed,
             recorded, electronically or digitally stored, or graphic matter, however produced or
             reproduced, in the actual or constructive possession, custody, or control of plaintiff
             including, without limitation, all writings, drawings, graphs, charts, photographs,
             photographic records, sound reproduction tapes, data compilations (whether tangible or
             intangible from which information can be obtained, discerned, or can be translated through
             detection devices into a reasonably usable tangible form), correspondence, memoranda,
             data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
              messages of any kind, minutes of ineetings, stenographic or hand-typed and written notes,
             appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
              reports, instructions, requests, pamphlets,. brochures, applications, returns, pictures, books,
              journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
              governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
              any other tangible things which constitute or contain matters within the scope of the Florida
              Rules of Civil Procedure.

     (11)    "FCCPA" means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

     (12)     "FDCPA" means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

     (13)     "Including" means: (a) including, but not limited to, or (b) including, without limitation.
              Any examples which follow these phrases are set forth to clarify the request, definition or
              instruction, not limited to the 'request, definition or instruction.

      (14)    "Identify" with respect to natural person, means to give, to the extent known, the person's
              full name, present or last known address, and when referring to a natural person,
              additionally, the present or last known place of employment. Once a person has been


                                                                                                                        PAGE 12 of 5
                                         LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-11361 Fax (855) 529-9540
                                                           wm,x.,iibr~te ILaw.e„?n
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 49 of 51




            identified in accordance with this paragraph, only the name of that person need be listed in
            response to subsequent discovery requesting the identification of that person.

    (15)    "Or" shall mean and/or.

    (16).   "Payment" shall include all available methods of funds tender, including but not limited
            to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
            debit; bank, wire, or electronic-funds transfer; and, credit-card payment. .

    (17)    "Person" or "Persons" shall mean natural persons, proprietorships, joint ventures,
            partnerships, corporations, trust, groups, associations, organizations, governmental
            agencies and all other entities.

    (18)    "Plaintiff' or "Plaintiff s" shall mean Giselle Marin.

    (19)    "Relevant time period," "relevant period" or "during the relevant period" refers to a finite
            length of time, the duration of which is uninterrupted, that begins three years prior to
            commencement of the above captioned action, and ends on June 27, 2021.

     (20)   The phrase "as defined by the FDCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under 15 U.S.C. § 1692a.

     (21)   The phrase "as defined by the FCCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under Fla. Stat., § 559.55.

     II.    INSTRUCTIONS

             Each of the following requests is continuing, and in the event that at any later date you obtain
     or discover any additional document responsive to any request, you shall submit such document
     promptly. If an objection is made to any request herein, all documents covered by the request not
     subject to the objection should be produced. Similarly, if an objection is made to production of a
     document, the portion(s) of that document not subject to objection should be produced with the
     portion(s) objected to deleted and indicated clearly.

              Each document is to be produced in its entirety everl if only a portion of the document is
     related to the identified subject matter and without abbreviation, editing, or expurgation and including
     all appendices, tables, or other attachments. If an appendix, table, or other attachment is not presented
     with the original but is attached to a copy thereof or is otherwise available, it should be submitted and
     clearly marked to indicate the document to which it corresponds. With the exception of privileged
     material, no document or portion thereof should be masked or deleted in any inanner. To the extent
     possible, documents should be produced in the sarne order and arrangement as in the file form which
     they are taken.

            Unless otherwise requested, in lieu of producing original documents, you may produce
     photocopies, provided that you shall retain the original documents and produce them to the Plaintiff

                                                                                                                        PAGE 13 of 5
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        w wn-. <ti b rte1T.axcv xom
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 50 of 51




    upon request. Further, copies of original documents may be submitted in lieu of originals only if they
    are true, correct, and complete copies of the original documents, and their submission constitutes a
    waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
    into evidence in any legal proceeding. Please provide color copies of any document originally
    produced in color or containing type, writing, or other marks in any color other than black.

             In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
    this action or for some other purpose, please state the name and address of the person who removed
    the file, the title of the file and each sub-file, if any, maintained within the file, and the present location
    of the file. If you choose to withhold from production for inspection and copying on the ground of
    privilege or the like, it is requested that you provide the following information: date, type of
    document, author, addressee or recipient, present location, custodian, number of pages, general
    description, privilege claimed, and any other pertinent information.

     III.   PRODUCTION REQUESTS

            The following documents are requested to be produced. Please contact undersigned
     counsel or have your attorney contact undersigned counsel if you are represented by an attorney,
     if you are uncertain as to the meaning of a term is or if you need additional information to
     understand a request.

     (1)    Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
            the commencement of the above-captioned action.

     (2)    Copies of the documents utilized or referenced by Defendant to create or draft the
            Collection Letter.

     (3)    Copies of the documents, including manuals, instructions and guidelines, setting forth the
            policies and procedures of debt collection employed by Defendant during the two (2) years
            prior to the commencement of the above-captioned action.

     (4)    A complete copy of any insurance policies covering Defendant for violations of the
            FDCPA or FCCPA during the relevant period.

     (5)     All documents relied or referenced by Defendant in responding to the Interrogatories
             propounded on. Defendant in the above-captioned action.

     (6)     Copies of all reports and documents utilized by an expert which Defendant proposes to call
             at trial.

     (7)     All exhibits which Defendant proposes to introduce at trial.




                                                                                                                        PAGE 14 of 5
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        wc5- w.•JibraelLaw .curn
Case 1:21-cv-22858-JEM Document 1-2 Entered on FLSD Docket 08/05/2021 Page 51 of 51




     DATED: June 27, 2021
                                                                 Respectfully Submitted,

                                                                  /s/ Thomas J. Patti
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail: tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:         954-907-1136
                                                                 Fax:           855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                           CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on June 27, 2021, I electronically filed the foregoing
     document with the Clerk of the Court using the Florida Courts E-Filing Portal. I also certify that
     the foregoing document is being served on opposing counsel via e-mail.

                                                                       /s/ Thomas J. Patti
                                                                      THOMAS J. PATTI, ESQ.
                                                                      Florida Bar No.: 118377




                                                                                                                       PAGE 15 of 5
                                       LAw OFFICES OF eTIBRAEL S. HINDI; PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         c~ wc,.•JibraelLa~r•.com
